Citation Nr: 0804522	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for 
spondylolisthesis (hereinafter referred to as a "back 
disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from June 1958 to 
June 1960, and had a period of active duty for training with 
the United States National Guard in August 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In January 2006, the veteran testified during a 
personal hearing at the RO and a transcript of that hearing 
is of record.

The Board notes that, in an October 1980 rating decision, the 
RO denied the veteran's claim for a back disorder.  A June 
1982 Board decision denied the veteran's claim, and 
subsequent March 1984, September 1987, June 1989, and January 
1991 Board decisions, a May 1993 decision of the United 
States Court of Appeals for Veterans Claims (hereinafter 
referred to as "the Court"), and a June 1994 RO decision, 
declined to reopen the veteran's claim for service connection 
for a back disorder.   

The May 2004 rating decision on appeal, declined to find that 
new and material evidence was received to reopen the 
previously denied claim for service connection for a back 
disorder, as did the August 2005 statement of the case (SOC).

The Board also points out that, in June 2006, it appears that 
the RO implicitly considered the claim for service connection 
degenerative disc disease as reopened. (according to the 
supplemental statement of the case (SSOC) of that date). 
However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92. Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the Board notes that the June 2006 SSOC includes a 
reference to a VA examination report dated February 28, 2006.  
The SSOC indicates that a "current VA examination" was 
ordered regarding the veteran's claim and that "[t]he 
examiner concluded that [the veteran's] back condition was 
not due to [his] motor vehicle accident."  However, despite 
our thorough review of the claims files, the Board is unable 
to locate this examination report.  His representative has 
also been unable to locate the examination report.  Thus, the 
February 28, 2006 VA examination report must be obtained and 
associated with the claims files prior to appellate 
consideration of the veteran's claim.  If the examination 
report cannot be located, the veteran should be afforded a 
new VA examination.

Second, as noted above, in October 1980, the RO denied the 
veteran's claim for service connection for a back disorder.  
The veteran appealed the RO's decision to the Board that, in 
a June 1982 decision, denied the claim on the basis that a 
back disorder was not shown in service and the veteran's 
diagnosed back disorder, noted many years later, was not 
related to his rib injury during his period of active duty 
for training.  The veteran was advised of the Board's 
decision.  Accordingly, new and material evidence is required 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 (2007).  Board 
decisions, dated in March 1984 (that addressed a low back 
disorder including arthritis), October 1985, September 1987, 
June 1989, and January 1991, declined to reopen the 
previously denied claim, as did the May 1993 Court decision 
and June 1994 RO decision.

The Veterans Claims Assistance Act (VCAA) notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b) (2007) apply to all five elements of a 
service connection claim, that include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The Board notes that, in an October 2003 letter, the RO 
advised the veteran of its heightened duty to assist him, the 
VCAA requirements, and the VA's duties, with regard to the 
need for new and material evidence for reopening claims.

However, subsequently, the Court addressed VCAA requirements 
in the context of a claim to reopen.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In Kent, the Court held that VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Id.  See also Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d. 892 (Fed. Cir. 2007) (to the effect that 
an error by VA in providing notice of information and 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103(a) is presumptively prejudicial and the burden shifts 
to VA to demonstrate that the error was not prejudicial to 
the appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Dingess and Kent, 
another notification letter should be sent to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran (and 
his representative) a letter providing 
notification required by the VCAA and 
Kent regarding reopening the claim for 
service connection for a back disorder.  
The letter should provide notice as to 
the type of evidence necessary to 
substantiate the claim, including 
information pertaining to service 
connection and new and material 
evidence, what evidence the veteran is 
responsible for obtaining, what 
evidence VA will undertake to obtain, 
and should notify the veteran to 
provide all relevant evidence in his 
possession. 

Specifically, the letter should 
indicate that the veteran needs to 
submit new and material evidence to 
reopen the previously denied claim 
for service connection for a back 
disorder and it should clearly set 
forth (i) the basis of the prior 
denial of his claim, e.g., no back 
disorder shown in service; (ii) that 
new and material evidence is needed; 
and (iii) what evidence would be 
necessary to substantiate that 
element or elements required to 
establish service connection that 
were found insufficient in the 
previous denial, e.g., evidence of 
current back disability related to 
service including an accident 
involving his broken ribs during 
active duty for training, consistent 
with the Court's holding in Kent v. 
Nicholson, supra.  

2.	Then, the RO/AMC should obtain a copy 
of the February 28, 2006 VA examination 
report that includes the examiner's 
opinion regarding the etiology of the 
veteran's back disorder.  If, and only 
if, that examination report cannot be 
found, should the veteran should be 
scheduled for an appropriate VA medical 
examination, performed by a physician, 
to determine the etiology of any back 
disorder found to be present.  The 
veteran's medical records, particularly 
his service medical records, should be 
reviewed by the examiner prior to 
examination.  A complete history of the 
claimed disorder should be obtained 
from the veteran.  All indicated tests 
and studies should be conducted and all 
clinical findings should be reported in 
detail. 

a.	The examiner should be requested 
to provide an opinion concerning 
the etiology of any diagnosed back 
disorder found to be present, to 
include whether it is at least as 
likely as not (i.e., at least a 
50-50 degree of probability) that 
any such disorder noted was caused 
by military service, including the 
August 1961 service medical 
records (noting treatment for a 
broken rib after a motor vehicle 
accident), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

b.	A rationale should be provided for 
all opinions expressed.  The 
veteran's claims files should be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate whether the examiner 
reviewed the veteran's medical 
records.

NOTE: The term "at least as 
likely as not" does not 
mean merely within the 
realm of medical 
possibility, but rather 
that the weight of medical 
evidence both for and 
against a conclusion is so 
evenly divided that it is 
as medically sound to find 
in favor of causation as it 
is to find against it. 

3.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim on 
appeal.  If the benefits sought remain 
denied, the RO/AMC should furnish the 
veteran and his representative with a 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
June 2006 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



